Citation Nr: 1145605	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-29 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  At that time, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a low back disability that originated during active service.  Specifically, he asserts that approximately sometime between July and December 1978, while assigned to the 1st Calvary, 25th Infantry Division at Fort Hood, Texas, his unit was performing maneuvers in the field.  Upon picking up a 50 caliber machine gun and ammunition box and turning to his right side, he felt a "sharp, almost popping-type pain" in his low back that caused his legs to give out.  The Veteran asserts that he received treatment during service for that reported low back injury and that a low back disorder has persisted and continually worsened since that time.  

In October 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  Regarding the reported 1978 low back injury and associated medical treatment during active duty, the Veteran testified that immediately after the injury, he was assisted by a field medic and transferred by stretcher to a field MASH unit.  Despite a statement received from the Veteran in December 2006 indicating that he was released from the field medic station that same day, he testified that he remained in the field MASH unit for 3 or 4 days and received treatment with morphine injections and anti-inflammatory medications.  Upon returning to his barracks, he reportedly received physical and x-ray examinations of his low back at Darnell Army Hospital at Fort Hood and he was diagnosed with a pinched nerve and herniated disc.  Thereafter, he received additional treatment including physical therapy and medication.  Following the alleged 1978 low back injury, the Veteran testified that he was reassigned to an administrative position until February or March 1979.  He stated that prior to transferring from Ft. Hood to Hawaii, he was assigned to the 25th Infantry Division Artillery Unit, however, upon arrival in Hawaii, he was again allegedly reassigned to an administrative position in an office setting.  Despite the Veteran's December 2006 statement indicating that he applied for and was denied a medical discharge due to a back injury, at the hearing he testified that if he had applied for a medical discharge, it probably would have been granted.  Regarding his National Guard service, the Veteran testified that he was not assigned to a specific unit but he was assigned to the 40th Maintenance Division and he worked in an office setting supervising and directing other National Guard members.  He stated that he did request his service records from the California Army National Guard and from his Reserve unit, however, they were not located.  

Review of the record shows that the service treatment records associated with the claims folder are incomplete.  It appears that complete service medical and dental records were initially requested in October 2006 and mailed to the RO in January 2007.  Correspondence dated February 2007 indicates that the records received at the RO were incomplete and did not include a separation examination or dental records.  Any additional service treatment records were requested at that time, however, a March 2007 response indicates that no other medical or dental records were available.  In April 2007, the Veteran was notified of the negative response received from the National Personnel Records Center (NPRC) in attempts to obtain his service treatment records, and of additional alternative sources of information and evidence that may substantiate his claim.  The Veteran was requested to submit all copies, if any, of service treatment records in his possession.  In May 2007, the Veteran submitted correspondence he received from the NPRC dated January 2007 indicating that additional service treatment records were lent to VA.  In May 2007, the RO issued a Formal Finding pertaining to the unavailability of the Veteran's complete service treatment records dated from February 28, 1978 to February 26, 1981 (active duty service).  In June 2007, the Veteran was notified of the unavailability of his complete service medical records during his active duty service and of the efforts taken to obtain them.  It does not appear that all efforts have been taken to find or reconstruct the Veteran's service records.  In part, it is not clear that any clinical/inpatient treatment records from Darnell Army Hospital have been requested. 

In November 2008, the Veteran's service personnel records were requested in attempts to substantiate contentions that his MOS was changed from a Tactical Wire Operations Specialist as indicated on his DD Form 214 to a Personnel/Administrative MOS as a result of the alleged 1978 low back injury.  However, the service personnel records received in February 2009 are also incomplete.  Moreover, they show that upon the Veteran's release from active duty in February 1981, he was transferred to Reserve service (USAR CON GP: REINF: RCPAC St. Louis, Missouri) until December 1983, and he enlisted in the California Army National Guard in November 1983 and he was discharged in October 1985 from the 40th MP Co. AFRC, in Los Alamitos, California.  There is no indication that VA has requested or assisted the Veteran in requesting and obtaining service records from the Army Reserves or California National Guard.  

In cases such as this, where the Veteran's service records are missing, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his or her claims.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The VA Adjudication Procedure Manual, Manual M21-1MR sets forth the procedure for development of alternative evidence.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  Upon remand, additional development pertaining to the Veteran's service treatment and personnel records should be completed.

The post-service medical evidence of record begins in October 2005, however, the Veteran testified that he received chiropractic treatment from 1981 to 1991 for a herniated disc and leg problems from Dr. Risen in Los Alamitos, California.  Thereafter, he received treatment for a pinched nerve at Mullikin Medical Center until 1995.  The Veteran testified that upon trying to obtain those records, he was informed that they had been destroyed.  In any event, VA treatment records reveal that the Veteran dated the incurrence and onset of the claimed low back disability to a 1970s lifting injury during active service (See October 2005 VA Orthopedic Treatment Note).

Regarding a medical opinion pertaining to the etiology of the Veteran's current low back disability, in November 2006, VA orthopedic physician, Dr. J.E. S., M.D., opined that the Veteran's "current low back affliction" is more likely than not secondary to the reported low back injury during military service in the 1970s.  In addition, Dr. Shook reiterated that opinion in a November 2011 VA treatment note.  No significant medical basis for the conclusion has been set forth.

The Veteran has not been afforded a VA examination for the claimed disorder on appeal.  There is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a current low back disability related to his military service, to include the alleged low back injury sustained while lifting a 50 caliber machine gun and ammunition box in 1978.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the record indicates that there are outstanding post-service VA and private treatment records that have not yet been requested or associated with the claims folder.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  There are indications that the Veteran was diagnosed with fatty liver syndrome via biopsy in 1995.  Treatment records associated with that diagnosis have not been requested or associated with the claims folder.  Such records may be probative by providing indications of whether low back pathology was present at that time.  This is especially true in light of the Veteran's testimony at the Travel Board hearing suggesting that he has a liver condition as a consequence of medications taken for the claimed low back disability.  

Similarly, there are indications that the Veteran underwent left knee surgery in 2000 status-post fall-related injury.  Those records may be probative in evaluating the claim on appeal.  Moreover, it is not clear that the appellant has been instructed or understands that records of all medical treatment since separation from service might provide incidental findings which would be helpful in evaluating the claim.  Accordingly, the Veteran should be instructed to submit release of information forms for any and all medical treatment that he has had since separation from service, and an attempt to obtain all pertinent records should be undertaken upon remand.  

Regarding post-service VA treatment records, the Board notes that there are gaps the VA treatment records from October to November 2006, March to July 2007, August to October 2008, and since November 2008.  Accordingly, those records should be requested on remand.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to a low back disability.  However, the Veteran's SSA records have not been requested or associated with the claims folder.  Because a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist in obtaining SSA records.  See Golz v. Shinseki 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return NA Form 13055 and/or NA Form 13075 if indicated or if considered to be of assistance in obtaining service or reserve treatment or personnel records.  If these forms would not be helpful that should be explained in the claims folder.

2.  Request treatment/personnel records of the Veteran's unit of assignment from July 1978 to March 1979 at Fort Hood, Texas pertaining to any remarks concerning any changes in the Veteran's duty status. 

3.  Request clinical treatment records, if any, from Darnell Army Hospital at Fort Hood Texas dating from July to December 1979 pertaining to the Veteran and any treatment received for a low back and/or a neurological condition of the legs.

4.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for any disabilities since his separation from service.  Specifically, records pertaining to the 1995 diagnosis of fatty liver syndrome and the 2000 left knee injury and surgery status-post fall injury should be obtained.  

In addition, obtain VA treatment records from the Loma Linda VA Medical Center dating from October to November 2006, March to July 2007, August to October 2008, and since November 2008.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

5.  Obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

6.  After the above development has been completed to the extent possible, schedule the Veteran for VA Spine examination with an appropriate VA examiner to determine the nature of any spine disorder(s) and to obtain an opinion as to whether any such disorder(s) is/are possibly related to the reported 1978 injury as described by the Veteran, or is otherwise etiologically related to any incident of his active military service.  If there are more likely causes of the disorder(s), based on the review of the record, those causes should be set out.  If no disorder of the spine is found, that should also be set forth.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any diagnosed spine disability arose during service or is otherwise related to any incident of service, to include the 1978 lifting injury as described by the Veteran.  The examiner should specifically address the Veteran's lay statements and testimony pertaining to the onset of his spine condition, as well as the opinions of Dr. Shook dated November 2006 and January 2011 in his or her opinion.  As noted, if there are no abnormalities found, that should be set out in the report.

A complete rationale for all opinions expressed should be provided.

7.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran VA neurological and joints examinations.  

8.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


